Citation Nr: 0519125	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia and gastroesophageal 
reflux disease (GERD), to include on a secondary basis.

2.  Entitlement to service connection for hypertensive 
vascular disease, to include on a secondary basis.

3.  Entitlement to an initial compensable rating for 
residuals of a chip fracture of the right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In October 2003, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

As the appeal regarding the evaluation of the residuals of a 
chip fracture of the right index finger involves an original 
claim, the Board has framed the issue as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to service connection for a 
gastrointestinal disorder and for hypertensive vascular 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a chip fracture of the right index finger are 
manifested primarily by moderate functional limitation of 
motion with repeated use due to pain that approximates the 
rating criteria for favorable ankylosis of that digit; 
amputation or functional loss equating with amputation is not 
demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
disability rating for the service-connected residuals of a 
chip fracture of the right index finger are met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.45, 4.59, 
4.71a, Diagnostic Codes 5153, 5225 (2001) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 18 Vet. App. at 119-120.  In this case, the 
initial AOJ decision (of March 1999) was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case has remained in 
continuous development throughout the appeal period, to 
include pursuant to a Board remand.  Third, in an April 2004 
letter, the RO informed the veteran regarding the evidence 
needed to support his claim for an increased initial 
disability rating, and who would obtain what part of the 
evidence needed to support the claim.  The April 2004 letter 
informed the veteran of the evidence obtained or received by 
the RO to that date, and instructed the veteran to provide 
any treatment records that might show evidence showing that 
his service-connected residuals of a chip fracture of the 
right index finger had increased in severity.  The letter 
informed the veteran that this evidence could consist of 
statements from doctors containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  Further, the letter 
informed the veteran that the RO would obtain any Federal 
records related to the case and private treatment records he 
identified as related to the claim, provided he completed, 
signed and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claim for an 
initial compensable evaluation.

The Board finds that VA complied with the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Pelegrini v. Principi, 18 Vet. App. 
at 120-21; Huston v. Principi, 17 Vet. App. 195 (2003). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims file, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  VA and private treatment records, as well as VA 
compensation examination reports and a transcript of the 
veteran's testimony at a June 1999 personal hearing at the 
RO.  The veteran has not alleged that there are any other 
outstanding records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Finally, in view of the Board's favorable disposition of the 
claim for an initial, compensable disability rating for 
residuals of a chip fracture of the right index finger, the 
Board finds that all notification and development action 
needed to render a fair decision on that aspect of the appeal 
has been accomplished.  As regards to the underlying claim 
for an initial, compensable evaluation for residuals of a 
chip fracture of the right index finger, the Board finds 
that, considering the record in light of the duties imposed 
by the VCAA and its implementing regulations, all 
notification and development action needed to fairly 
adjudicate that claim has also been accomplished.

Factual Background

The veteran's service medical records show that the veteran 
was treated in June 1969 for a right index finger injury.  
Physical examination of the right index finger revealed edema 
of the digit with tenderness in the PIP joint.  Limited range 
of motion was evident due to edema.  Accompanying X-ray 
studies of the right index finger revealed a small chip 
fracture of the proximal nolar aspect of the middle phalanx 
of the joint with soft tissue swelling.  The veteran's 
separation medical examination, conducted that same month, 
shows that clinical examination of the upper extremities was 
normal.

In August 1998, the RO initially received the veteran's claim 
for service connection for residuals of a chip fracture of 
the right index finger.  Service connection was granted in a 
March 1999 rating decision and assigned an initial, 
noncompensable disability rating.

VA and private treatment records, dating from February 1989 
to April 2002, show no complaints, findings, treatment or 
diagnoses associated with the veteran's residuals of a chip 
fracture of the right index finger.  An August 1998 VA 
general medical examination report notes that the veteran had 
undergone release surgeries for bilateral carpal tunnel 
syndrome (CTS) in November 1997 and January 1998.  Later VA 
treatment records, dating from April to October 1990, show 
complaints of numbness and tingling sensations along the 
palmar regions of both hands, as well as increased dropping 
of objects.  The diagnoses included recurrent CTS and 
degenerative joint disease of the cervical spine with 
possible right radiculopathy.

During his June 1999 personal hearing, the veteran testified 
that he was unable to make a fist because of pain associated 
with residuals of his in-service chip fracture of the right 
index finger.  

A September 2004 VA compensation examination report notes 
that the veteran's claims file had been reviewed by the 
examiner.  The veteran stated that his right finger had hurt 
constantly, even prior to 2000, and that he now had dull pain 
and a more sharp pain with movement or use of the finger.  
The report indicates that the veteran was right-hand 
dominant.  Physical examination of the right index finger 
revealed no anatomical defects or deformities.  There was no 
evidence of effusion or joint change.  Tenderness was 
elicited over the medial aspect of the proximal joint.  The 
veteran exhibited excellent pincher strength, but lacked one-
centimeter gap on attempt to touch crease in palm.  There was 
full extension of all the joints.  Active flexion of the 
metacarpal-phalangeal joint was to 75 degrees with discomfort 
(90 degrees is considered normal) and passive flexion was to 
85 degrees.  Proximal interphalangeal joint flexion was to 80 
degrees with pain throughout motion (100 degrees is 
considered normal) and passive motion was to 90 degrees.  
Active and passive distal joint flexion was to 50 degrees (70 
degrees is considered normal).  The examiner noted that the 
veteran's right hand grip strength was slightly reduced by 
dynamometer testing.  The examiner opined that the reduced 
handgrip strength was more probably related to the veteran's 
unrelated CTS, rather than his service-connected index finger 
disability.  There was normal range of motion in the 
remaining fingers of the right hand, with no gap on pinch or 
closing hand.  There was no ankylosis and no additional loss 
of motion due to weakened movement, excess fatigability or 
incoordination.  There was no muscle atrophy and the right 
index finger strength was normal against resistance.  The 
examiner opined that pain could moderately limit 
functionability when the index finger was used over a period 
of time without additional loss of motion.  However, the 
examiner noted that there were no additional limitations 
noted on repetitive use.  X-ray studies revealed a small bony 
element at the anterior basal aspect of the distal phalange 
of the index finger.  The diagnosis was status-post chip 
fracture middle phalanx of the right index finger, with non-
union of chip with minimal loss of flexion and function.  

A November 2004 VA general medical examination report shows 
the veteran complained of right index finger trouble due to a 
previous fracture.  Examination revealed slight restriction 
of movement of the right index finger.  The examiner 
indicated that  the "remainder of the extremities was 
essentially unremarkable."  

Analysis

The veteran alleges that his service-connected residuals of a 
chip fracture of the right index finger are more severe than 
the current noncompensable rating reflects.  He states that 
he has constant pain in his right index finger and is unable 
to make a fist with his right hand as a result of the 
previous fracture.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2004).

The veteran's residuals of a chip fracture of the right index 
finger are currently rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227-5299.

The Board notes that, effective August 26, 2002, the 
provisions of 38 C.F.R. § 4.71a, were revised with regard to 
rating ankylosis and limitation of motion of the fingers and 
thumb.  See 67 Fed. Reg. 48,784 (July 26, 2002).  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

Therefore, the Board must evaluate the veteran's claim under 
the former regulations prior to August 26, 2002, and 
thereafter under the criteria of both the old and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.

Under the former regulations, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227 rate ankylosis and limitation of motion of 
single digits and combinations of digits.  When classifying 
the severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, the following rules will be 
observed: (1) ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Under the former regulation, extremely unfavorable ankylosis 
of the fingers, with all joints in extension or in extreme 
flexion, or with rotation and angulation of bones, will be 
rated as amputation.  Diagnostic Codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  The ratings for Codes 5220 
through 5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5225, a 10 percent rating is for 
application for either unfavorable or favorable ankylosis of 
either a major or minor hand.

Under Diagnostic Code 5153, a 10 percent rating is for 
application for amputation of the index finger through the 
middle phalanx or at the distal joint of either a major or 
minor hand.  A 20 percent rating is for application without 
metacarpal resection, at the proximal interphalangeal joint 
of proximal thereto for either a major or minor hand.

The revised regulations under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227 provide:

"(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(5)  Also, if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluations."

Under Diagnostic Code 5225, a 10 percent rating is for 
application for either unfavorable or favorable ankylosis of 
the index finger of either a major or minor hand.

Under Diagnostic Code 5153, a 10 percent rating is for 
application for amputation of the index finger through the 
middle phalanx or at the distal joint of either a major or 
minor hand.  A 20 percent rating is for application without 
metacarpal resection, at the proximal interphalangeal joint 
of proximal thereto for either a major or minor hand.

The Board initially finds that neither the former or current 
regulatory criteria are more favorable to the veteran.  The 
Board further finds, after reviewing the evidence of record 
and resolving all reasonable doubt in the veteran's favor, 
that the disability picture of his service-connected 
residuals of a chip fracture of the right index finger is 
manifested by a level of functional limitation that more 
nearly approximates that of favorable ankylosis of the right 
index finger, as evaluated under the provisions of Diagnostic 
Code 5225.  

The recent September 2004 examination report indicates 
significantly objective evidence of tenderness over the 
medial aspect of the proximal joint of the right index 
finger, as well as limitation of active flexion in all the 
joints of the digit with evidenced painful motion.  The 
examiner further noted that the veteran could not fully touch 
the tip of the right index finger to the palmar crease with a 
1-centimeter gap.  Moreover, the examiner opined that the 
veteran's objective pain could moderately limit the 
functionality of the index finger with repeated use.  These 
finding, in the Board's opinion, equate with a disability 
picture of ankylosis of one joint with limitation of motion 
manifested by a gap of less than 5.1 cm between the fingertip 
and the palmar crease under the revised criteria.

Further, the Board finds, in order to ensure rating 
consistency in this case, that the recorded findings reflect 
a disability picture that more nearly approximates that of 
functional limitation with consideration of his complaints of 
pain to more than 2.5 cm from the palmar crease under the 
older rating criteria.

Accordingly, with resolution of all doubt in the veteran's 
favor, an increased rating of 10 percent, but not higher is 
for application in this case.  The Board notes, in this 
regard, that a higher rating would be assignable for the 
service-connected residuals of a chip fracture of the right 
index finger only on the basis of actual amputation or 
functional limitation that would be consistent with 
amputation of that digit.


ORDER

An increased rating of 10 percent for the service-connected 
residuals of a chip fracture of the right index finger 
fracture is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.




REMAND

Although the RO has provided the veteran with adequate VCAA 
regarding the issues of entitlement to service connection for 
hypertensive vascular disease and a gastrointestinal 
disorder, and the veteran has indicated that he has no 
further evidence to submit, the Board notes that he 
specifically provided the name and the city and state of his 
private physician who he claimed had treated him for both 
disabilities.  These treatment records could be relevant to 
the veteran's claims for service connection.  Therefore, 
further development is required.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The veteran should be 
requested to provide detailed information regarding the name 
and address of the named physician and the dates and times 
when his physician allegedly treated his claimed 
disabilities.  The veteran should be either advised to 
attempt to either secure copies of any treatment records or 
provide authorization for the RO to obtain the relevant 
records.  The RO should assist him in any such attempts.

During the pendency of the veteran's appeal, he has alleged 
that his current hypertensive vascular disease and GERD have 
been either caused or aggravated by his service-connected 
PTSD.  An October 2002 VA psychiatric examination report 
notes that the veteran had increased GERD symptoms, but did 
not address the etiology of his increased symptoms.  
Moreover, since completion of the most recent supplemental 
statement of the case, and after the claim had been returned 
to the Board, the veteran's representative has initially 
raised the issues of entitlement to service connection to 
both hypertensive vascular disease and GERD as secondary to 
the veteran's service-connected diabetes mellitus, granted in 
a September 2001 rating decision.  Further, the 
representative requests that the veteran be provided 
appropriate examinations with medical opinions regarding the 
etiology of these disabilities, to include consideration of 
whether the veteran's service-connected diabetes either 
caused or aggravated these conditions.  There are no medical 
opinions of record addressing whether the veteran's service-
connected PTSD or diabetes mellitus may have caused or 
aggravated his hypertensive vascular disease or GERD.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  For the above 
reasons, the veteran should be afforded appropriate VA 
examinations and opinions should be requested discussing the 
etiology of any diagnosed hypertensive vascular disease or 
gastrointestinal disability, if found to be present.  38 
U.S.C.A. § 5103A (West 2002).

The Board notes that the veteran's most recent VA treatment 
records are dated in April 2002.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims files.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.  The RO should 
specifically request treatment records 
from Dr. Whitehead in Herington, Kansas.  
Then with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all identified 
treatment records which have yet to be 
secured.  The RO should further secure 
all records of treatment from the VA 
Medical Center in Topeka, Kansas, dated 
from April 2002 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations to evaluate the nature of 
any hypertensive vascular disease and/or 
gastrointestinal disorder found to be 
present.  The claims folders and a 
separate copy of this remand must be made 
available to the examiners for review 
prior to the examinations.  All indicated 
studies should be performed.  The 
examiners, based on the medical findings 
and a review of the claims folders, 
should offer opinions as to whether it is 
as likely as not that the veteran's 
current hypertensive vascular disease 
and/or any current gastrointestinal 
disorder is the result of service or any 
incident therein, or whether it is as 
likely as not that the veteran's service-
connected PTSD or diabetes mellitus 
either caused or aggravated his 
hypertensive vascular disease or 
gastrointestinal disorder.  The examiners 
should also provide opinions as to 
whether it is as likely as not that the 
veteran's current hypertensive vascular 
disease and gastrointestinal disorders 
are directly related to his service or 
any incident therein.  Again, if the 
examiners are unable to provide the 
requested opinions, the reports should so 
state.  Any opinion provided should be 
supported by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


